—Judgment, Supreme Court, New York County (Laura Drager, J.), entered December 6, 2001, awarding defendant’s former counsel, the law firm of Stein Riso Mantel, LLP, counsel fees in the sum of $50,000, unanimously affirmed, without costs. Appeal from an order, same court and Justice, entered October 31, 2001, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
In light of the motion court’s “great flexibility” in awarding interim counsel fees (De Bernardo v De Bernardo, 180 AD2d 500, 502), and the controlling equitable principles (see Charpié v Charpié, 271 AD2d 169, 171), we find that the court properly exercised its discretion in accepting, as adequate, defendant’s disclosure of her financial circumstances (cf. DiSanto v DiSanto, 279 AD2d 603). The amount of the fee award is not excessive. Concur — Andrias, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.